This is an action to foreclose a mortgage given to secure the payment of a note in the sum of $650. The complaint alleged that the note and mortgage were executed and delivered by appellants to Thomas Sneddon; that the mortgage was duly acknowledged and afterward recorded; that thereafter Thomas Sneddon died; that his estate was duly probated and that the note and mortgage in controversy were decreed to Christina Sneddon, respondent herein.
The appellant, R.A. Birch, filed his separate answer in which he admitted that he signed the note and mortgage, but denied upon information and belief that the estate of Thomas Sneddon was probated and denied that respondent was the owner and holder of the note and mortgage sued on. *Page 722 
The appellant, Olive V. Birch, filed her separate answer admitting that she signed the note and denying that she executed or delivered the mortgage to Thomas Sneddon, and further denied that she had acknowledged the mortgage. She admitted the death of Thomas Sneddon, but denied upon information and belief that his estate was probated or that respondent was the owner of said note and mortgage.
The case was tried by the court without a jury. The court found in favor of respondent and entered judgment accordingly. This appeal is from the judgment.
Appellants rely upon the contention that Olive V. Birch did not acknowledge the execution of the mortgage, that she did not deliver the note and mortgage to Thomas Sneddon and that Christina Sneddon was not the owner of the note and mortgage.
Thomas Sneddon's estate was probated in Bear Lake County, where this action was brought and tried. The allegation of the complaint that the note and mortgage were decreed by the probate court to Christina Sneddon was denied on information and belief, which was no denial in law. The allegation was therefore admitted. A denial on information and belief of matters of public record, easily accessible to a party, is not permitted. (First Nat. Bank v. Callahan, 28 Idaho 627,155 P. 673; First Nat. Bank v. Walker, 27 Idaho 199, 148 P. 46;Vadney v. State Board of Medical Examiners, 19 Idaho 203,112 P. 1046; Bennett Co. v. Twin Falls L.  W. Co., 14 Idaho 5,93 P. 789; Work Bros. v. Kinney, 7 Idaho 460, 63 P. 596;Simpson v. Remington, 6 Idaho 681, 59 P. 360.)
It is immaterial that Olive Birch did not personally deliver the note and mortage. It is evident that they were delivered, and there is no pretense that her husband did not deliver them.
Against the claim of Mrs. Birch that she did not acknowledge the execution of the mortgage, supported by the statement of her husband that she did not acknowledge it on the date given in the certificate, we have the notary's certificate supported by his positive testimony that Mrs. Birch did *Page 723 
personally appear before him and acknowledge the execution of the mortgage. The trial court, with the witnesses before it, was the proper tribunal to pass upon their credibility. It found that Mrs. Birch did appear in person before the notary public and acknowledge the execution of the instrument in question, and its decision is sustained by abundant evidence.
There was no contention by respondent that the mortgaged property was not community property, nor that it was unnecessary for the wife to acknowledge the mortgage. The question was simply whether she did acknowledge it.
The mortgage here bears a regular certificate of acknowledgment duly signed and sealed by a notary. To successfully attack the validity of such a certificate on the ground that it is false, the proof of the falsity must be clear and convincing. (Christensen v. Hollingsworth, 6 Idaho 87, 94, 96 Am. St. 256, 53 P. 211, 271; Gray v. Law, 6 Idaho 559, 96 Am. St. 280, 57 P. 435; Bruce v. Frame, ante, p. 29,225 P. 1024.) In the latter case this court said: "The uncorroborated testimony of the mortgagor is not sufficient to overcome the certificate of acknowledgment, regular on its face."
Judgment affirmed, with costs to respondent.
McCarthy, C.J., and William A. Lee and Wm. E. Lee, JJ., concur. *Page 724